In a contested proceeding to vacate a decree dated April 2, 2001, admitting the decedent’s will to probate, Joseph Ancona and Mary Guadagno appeal from an order of the Surrogate’s Court, Suffolk County (Czygier, S.), entered June 13, 2003, which denied a motion by Raymond E. Krek to appear on their behalf pro hac vice as co-counsel to their attorney of record.
Ordered that the order is affirmed, with costs payable by the petitioners personally.
The question of whether an out-of-state attorney should be admitted pro hac vice to participate in a particular matter is best left to the discretion of the trial court (see Neal v Ecolab, Inc., 252 AD2d 716 [1998]). Further, there were procedural defects in the motion for leave to appear pro hac vice (see 22 NYCRR 520.11 [d] [1]). Schmidt, J.P., S. Miller, Ritter and Goldstein, JJ., concur.